Order entered March 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00032-CV

 PRIME UNITED PETROLEUM HOLDING COMPANY, LLC, Appellant

                                         V.

                     MALAMEEL, LLC, ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07898

                                      ORDER

      The reporter’s record is overdue. On February 28, 2020, appellant filed

written verification that it has paid the reporter’s fee. Accordingly, we ORDER

Gina Udall, Official Court Reporter for the 160th Judicial District Court, to file the

reporter’s record by March 30, 2020.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE